Citation Nr: 1700292	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disorder, including ischemic heart disease and atrial fibrillation, and to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2009, the Veteran testified at an informal hearing before a Decision Review Officer (DRO) at the Portland RO.  A report of that hearing has been prepared and associated with the claims file. 

In July 2012, May 2013, May 2014, August 2015, and February 2016, the Board remanded this case for additional development.  The May 2013 Board decision reopened the claim, finding that new and material evidence had been submitted.  Following the most recent remand, the case has been returned for further appellate review.

In his February 2009 Substantive Appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  This hearing was scheduled for June 2012.  In May 2012, prior to the scheduled hearing, the Veteran notified VA that he was out of the country and requested that his hearing be rescheduled.  The Board remanded this case in July 2012 for the purpose of rescheduling the Veteran's hearing.  Contemporaneous with the Board's July 2012 remand, VA received a statement from the Veteran dated in May 2012 indicating that he was working in Alaska and wished to waive his hearing request.  In July 2012, the Board remanded this claim in order to reschedule the Veteran's hearing.  It appears that the Veteran's hearing withdrawal request had not been associated with the claims file at the time of the July 2012 remand.  A new hearing was scheduled for March 2013, and notice was mailed to the Veteran in January and March of 2013.  Consistent with his July 2012 hearing waiver, the Veteran did not appear at the hearing.  A March 2013 letter from his accredited representative expresses confusion as to why the Veteran was scheduled for another hearing after he had expressly withdrawn the hearing request, and also notes that the Veteran never received the hearing notice.  In light of the above, the Board has found that the hearing request has been withdrawn and that a new hearing has not been requested by the Veteran.

The Board notes that additional medical evidence was submitted after the most recent May 2016 Supplemental Statement of the Case (SSOC), and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these records do not contain any medical evidence pertaining to the Veteran's heart disorder, the issue addressed in the decision below.  As such, the records are in no way pertinent or relevant to the claim adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.

2.  The Veteran's current atrial fibrillation was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected PTSD.





	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

Service connection for a heart disorder, including ischemic heart disease and atrial fibrillation, and to include as secondary to the service-connected PTSD, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in September 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter informed the Veteran about the requirements for establishing a claim based on secondary service connection.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was sent to the Veteran prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2014, the results of which have been included in the claims file for review.  The examination involved a review of the Veteran's claims file, a thorough examination of the Veteran, and a medical opinion that was supported by sufficient rationale.  The Veteran was also provided VA addendum medical opinions in February 2015 and November 2015, which involved a review of the Veteran's claims file and were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its July 2012, May 2013, May 2014, August 2015, and February 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for a Board hearing, which he later withdrew.  The remands also directed the AOJ to obtain the Veteran's private and VA treatment records and private medical opinion, which have been obtained and associated with the claims file.  The remands included obtaining a VA examination and VA medical opinions regarding the nature and etiology of the heart disorder, which were provided in March 2014, February 2015, and November 2015.  Finally, the remands included readjudicating the claim, which was accomplished in the March 2014, March 2015, November 2015, and May 2016 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Service Connection

The Veteran seeks service connection for a heart disorder, including ischemic heart disease and atrial fibrillation, and to include as secondary to the service-connected PTSD.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  During the March 2014 VA examination of his heart, the VA examiner diagnosed atrial fibrillation. The examiner found that the Veteran did not have a current diagnosis of ischemic heart disease, and the VA and private treatment records do not document a current diagnosis of ischemic heart disease.  Thus, the Veteran has satisfied the first element of service connection, as he has a current diagnosis of atrial fibrillation.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's heart.  At his military separation examination, his heart was normal.  

The first post-service relevant complaint of a heart disorder was in a 1998 private treatment record, which documented that the Veteran had atrial fibrillation.  Again, the Veteran's active duty ended in 1971.  He does not allege treatment during this time.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, the Veteran's private physician, Dr. E.D.C. submitted a medical opinion in October 2009.  Following a physical examination of the Veteran, Dr. E.D.C. opined that "perhaps" the Veteran's atrial fibrillation was related to his military service.  The physician stated that he believed the Veteran was entitled to veterans' benefits.  Dr. E.D.C. stated that he had known the Veteran since the 1960s and had treated the Veteran since 1994.  The physician noted that the Veteran's current diagnosis was "lone" atrial fibrillation, and that the Veteran had served in the military and served two tours of duty in the Republic of Vietnam.  Dr. E.D.C. stated that since 1998, the Veteran had experienced at least three episodes of recurrent atrial fibrillation, one of which required electrocardioversion.  The physician stated that these episodes seemed to be related to stress.  The Veteran was not currently taking any medications on a regular basis.  The Veteran did not smoke cigarettes and drank alcohol moderately.  The physician did not review the Veteran's claims file in providing his medical opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in March 2014.  Following a physical examination of the Veteran and a review of his claims file, the March 2014 VA examiner opined that the Veteran's current atrial fibrillation was less likely than not incurred during or caused by an in-service injury, event, or illness.  The examiner reasoned that there is no evidence to indicate that the Veteran's current heart disorder had its onset during service.  The examiner stated that there was very little medical documentation, but that atrial fibrillation may occur in the absence of ischemic heart disease.  Atrial fibrillation may be related to other risk factors, including hypertension, sleep apnea, or alcohol use, or may be "lone" without an identified cause.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As the VA examiner provided a detailed explanation as to why the Veteran's heart disorder is not consistent with his active military service, the Board finds the probative value of the VA examination report is greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder.  Instead, the physician's statement relies solely on a history as related by the Veteran with no specific mention of what specifically happened in service to cause the Veteran's current heart disorder.  Additionally, the Board finds that by interjecting "perhaps," the private physician's statement is not definitive regarding the causal connection between the Veteran's heart disorder and his active military service.  He provided no explanation of how the disorder was related to stress, what kind of stress was a trigger, and whether there is any medical foundation for such a connection.  The Board finds that the private medical opinion cannot be considered competent medical evidence of an etiological relationship between the Veteran's current heart disorder and an incident of service.  In contrast, the VA examiner accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's heart.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  The VA examiner provided alternate theories to address the etiology of the Veteran's current atrial fibrillation.  There is no basis on which to find that the VA medical opinion is incomplete or insufficient in any way.

As the evidence is not in equipoise, direct service connection for a heart disorder is not warranted.  

The Veteran's claim also cannot be granted based on continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1998, over twenty-five years after the Veteran's military separation in 1971.  There is no lay evidence that describes symptoms or medical treatment for heart symptoms.  Further, the STRs do not show that the Veteran developed chronic cardiovascular-renal disease during his active military service.  The STRs do not document any complaints of or treatment for his heart.  When the Veteran was first treated post-service in 1998, he did not indicate that his heart disorder had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for a cardiovascular-renal disease.  As stated above, the earliest post-service medical treatment records are dated from 1998, and the Veteran was separated from the active duty in 1971.  No diagnosis of cardiovascular-renal disease was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran also seeks service connection for a heart disorder, as secondary to his already service-connected PTSD.

As noted above, the first element of secondary service connection requires evidence of a current disorder, and a current diagnosis has been established.  

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only medical nexus opinions of record on the issue of secondary service connection are negative.  
Specifically, in a February 2015 VA addendum opinion, the March 2014 VA examiner re-reviewed the Veteran's claims file and determined that the Veteran's current atrial fibrillation was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner reasoned that the published medical literature search failed to identify any relationship between PTSD and atrial fibrillation.

In a November 2015 VA addendum medical opinion, the March 2014 VA examiner re-reviewed the Veteran's claims file and determined that the Veteran's current atrial fibrillation was not at least as likely as not aggravated beyond its natural progression by the service-connected PTSD.  The examiner reasoned that atrial fibrillation is an abnormality of the electrical system of the heart and would not be expected to be caused by or aggravated by PTSD.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  She provided medical opinions that are supported by and consistent with the evidence of record and that were based upon a review of the medical literature.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for a heart disorder is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Board must weigh the Veteran's lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current heart disorder to be credible, since his STRs make no reference to a heart disorder, and since the record first documents a heart disorder in 1998, more than twenty-five years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a heart disorder during service or since service until 1998, and which fails to contain a competent medical opinion linking his current heart disorder to his active military service. 

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's current heart disorder was caused by or aggravated by his service-connected PTSD) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his heart disorder to his service-connected PTSD have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current heart disorder was not related to his service-connected PTSD.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

For the reasons set forth above, the Board finds that the Veteran's lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a heart disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a heart disorder, including ischemic heart disease and atrial fibrillation, and to include as secondary to the service-connected PTSD, is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to service connection for a heart disorder, including ischemic heart disease and atrial fibrillation, and to include as secondary to the service-connected PTSD, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


